DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 31 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glick et al. (US 2002/0051540 A1) in view of Park et al. (US 2012/0142379 A1).
For claim 1, Glick et al. teaches an object security system [digital information security, 0038: Glick] comprising:
a data store storing a document object comprising a document and associated metadata [store with documents and digital information with attributes stored for the data, 0012 and 0016: Glick]:
a processor;
a memory coupled to the processor, the memory configured with a set of computer instructions, the set of computer instructions comprising instructions executable by the processor to:
provide a user interface to a user, the user interface having controls to allow the user to provide a geo-lock definition for the document [user interface for presenting location boundaries to user, 0124: Glick];
receive the geo-lock definition [definition of location based access, 0056: Glick]; and
assert a geo-lock on the document by: wherein the geo-lock is enforceable to allow access to the document based on a determination that a target geographic location associated with the document is an allowed location specified by the geo-lock and enforceable to take an action based on a determination that the target geographic location associated with the document is not the allowed location specified by the geo-lock [software having the ability to use geocode to lock in on an address within the address information, 0063; access granted based on geolock if located in region a but denied if located in region b, 0054: Glick], but does not teach user interface having controls to allow the user to provide a geo-lock definition for the document, the controls including user selection controls; generating a script that is executable to enforce the geo-lock based on the geo-lock definition, and embedding the generated script in the document object in the data store.
	Park et al. teaches user interface having controls to allow the user to provide a geo-lock definition for the document, the controls including user selection controls [user interface and user control of geo-locking, 0135: Park]; generating a script that is executable to enforce the geo-lock based on the geo-lock definition, and embedding the generated script in the document object in the data store [geo-lock database can be included in memory as code, 0142-0143: Park].
Glick et al. (US 2002/0051540 A1) and Park et al. (US 2012/0142379 A1) are analogous art because they are from the same field of geo-locking.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the geo-lock definition of documents as described by Glick et al. with user selection controls as taught by Park et al. 
The motivation for doing so would be “for more efficient and safer security functions” [0005: Park].
Therefore, it would have been obvious to combine Glick et al. (US 2002/0051540 A1) and Park et al. (US 2012/0142379 A1) for user control during geo-locking. 
For claim 2, Glick et al. and Park et al. teaches:
	The object security system of claim 1, wherein the action comprises blocking access to the document [denying access to content, 0054: Glick].
For claim 3, Glick et al. and Park et al. teaches:
	The object security system of claim 1, wherein the action comprises sending a notification to the user [digital information security transparent to user with access denial for user, 0118: Glick].
For claim 4, Glick et al. and Park et al. teaches:
	The object security system of claim 1, wherein the allowed location is a fixed location [a unique point location if proximity set to zero for geolocking, 0054-0055: Glick].
For claim 5, Glick et al. and Park et al. teaches:
	The object security system of claim 1, wherein the allowed location is a user-defined area [a location identity attribute is saved and defined, 0058-0059: Glick].
For claim 6, Glick et al. and Park et al. teaches:
	The object security system of claim 1, wherein the set of computer instructions further comprises instructions executable to enforce the geo-lock [attributes and system to access or deny based on geolock, 0054: Glick].
For claim 7, Glick et al. and Park et al. teaches:
	The object securing system of claim 1, wherein asserting the geo-lock comprises embedding the script in the document [geocode attributes within the digital information, 0054: Glick], the script comprising instructions to:
obtain a current location of the document [obtaining current location of digital data, 0122: Glick]:
compare the current location of the document to the allowed location specified by the geo-lock [location and proximity value for the data based on geolock, 0054-0055: Glick]:
based on a determination that the current location of the document is the allowed location specified by the geo-lock, allow access to the document [geolock attribute used to decide if access is allowed, 0054: Glick]; and
based on a determination that the current location of the document is not the allowed location specified by the geo-lock, perform the action [geolock attribute used to decide if access is denied, 0054: Glick].
Claim 8 is a computer-readable medium of the system taught by claim 1.  Glick et al. and Park et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 9 is a computer-readable medium of the system taught by claim 2.  Glick et al. and Park et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 10 is a computer-readable medium of the system taught by claim 3.  Glick et al. and Park et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 11 is a computer-readable medium of the system taught by claim 4.  Glick et al. and Park et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 12 is a computer-readable medium of the system taught by claim 5.  Glick et al. and Park et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 13 is a computer-readable medium of the system taught by claim 6.  Glick et al. and Park et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 14 is a computer-readable medium of the system taught by claim 7.  Glick et al. and Park et al. teaches the limitations of claim 7 for the reasons stated above.
Claim 15 is a method of the system taught by claim 1.  Glick et al. and Park et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 16 is a method of the system taught by claim 2.  Glick et al. and Park et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 17 is a method of the system taught by claim 3.  Glick et al. and Park et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 18 is a method of the system taught by claim 4.  Glick et al. and Park et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 19 is a method of the system taught by claim 5.  Glick et al. and Park et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 20 is a method of the system taught by claim 7.  Glick et al. and Park et al. teaches the limitations of claim 7 for the reasons stated above.
Response to Arguments
Applicant's amendments filed August 31, 2022 have been fully considered and a new reference has been brought in to address the new limitations.  The limitations are addressed in detail above in the 35 U.S.C. 103 rejection.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161  
                                                                                                                                                                                                      9/10/2022